DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/14/16 are accepted.

Examiner’s Note - 35 USC § 101
As previously discussed, claims 21-40 qualify as eligible subject matter under 35 U.S.C. 101 because the claims are not directed to a judicial exception. With respect to step 2A, prong two, the limitations, in combination, are directed to improving images for a seismic survey method by mitigating missing or faulty data. As such, the limitations are indicative of integration into a practical application.
Therefore, the claims qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, the following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. Independent claim 30 contains similar limitations. All other claims depend on independent claims 21 and 30.
forming, with a computing device, a plurality of pairwise Hankel tensors from the acquired seismic data, so that a pairwise Hankel tensor corresponds to each of a plurality of originally collected frequency slices and has two orders for each spatial dimension of the originally collected frequency slices, a number of spatial dimensions being maxim four
performing a tensor completion for at least one of the pairwise Hankel tensors, to obtain interpolated seismic data suitable to replace the one or more traces of the seismic data that are missing, corrupt or noisy
combining the seismic data with the interpolated seismic data to obtain a complete set of traces
generating the image based on the complete set of traces, to estimate an oil and gas yielding potential of the explored subsurface geological formation
Figure 5 of the applicant’s drawings represents a general known method in the background art, while figure 6 of the applicant’s drawings represents the current claimed invention. It should be noted that the two methods are similar but for the application of a complex-valued pairwise Hankel tensor in place or a general complex-valued tensor. Although art was found for the concepts of “Hankel” tensors and “pairwise” tensors as separate entities, the examiner could not find the claimed pairwise Hankel tensor applied as claimed, nor described with the same level of detail as shown in the claims. The previous non-final rejection of 02/19/21 was directed to a lack of support and clarity for certain details about the pairwise Hankel tensor in the claims. In view of the applicant-initiated interview summary on 04/26/21 and the applicant’s response of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imhof et al (US PgPub 20120090834) discloses a method for seismic interpretation using seismic texture attributes.
Yang et al (US PgPub 20140198613) discloses a system and method for the removal of shallow water multiples using a hybrid multi-channel prediction method.
Sinha (US PgPub 20140369165) discloses a multi-frequency inversion of modal dispersions for estimating formation anisotropy constants.
Deschizeaux et al (US PgPub 20150316674) discloses systems and methods for multi-volume directional de-noising.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862